IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 1507 Disciplinary Docket No. 3
                                :
                Petitioner      :             104 DB 2009
                                :
           v.                   :             Attorney Registration No. 57360
                                :
ROBERT TOLAND, II,              :             (Chester County)
                                :
                Respondent      :


                                        ORDER


PER CURIAM


      AND NOW, this 20th day of November, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated

September 3, 2014, the Joint Petition in Support of Discipline on Consent is hereby

granted pursuant to Rule 215(g), Pa.R.D.E., and it is

      ORDERED that Robert Toland, II, is suspended on consent from the Bar of this

Commonwealth for a period of three years retroactive to November 30, 2007, and he

shall comply with all the provisions of Rule 217, Pa.R.D.E.